On petition for rehearing.
Birdzell, J.
The original opinion in this case is in itself an indication of the unsatisfactory character of the record upon which the judgment is based. This is due to a variety of circumstances, chief of which may be mentioned, first, the fact that at the trial the parties were at variance as to the theory upon which it was sought to recover on the one hand and to defend oar the other; second, the evidence is quite inconclusive as to the ultimate disposition of the apples that were ac*695tually shipped. Some of it is hearsay and was properly objected to. We think, nevertheless, that the record clearly establishes, prima facie, the right of the plaintiff to recover and that there was no prejudicial error in the instructions or in the trial going to the root of the plaintiff’s cause of action. A careful resurvey of the record, however, upon the petition for rehearing, leads us to the conclusion that the evidence does not sufficiently establish the purchase of the apples by the various customers at invoice prices to support the claim for overage. In the plaintiff’s correspondence it is intimated that the defendant’s prices are too high. In fact, it is stated that they are “’out of line,” and inasmuch as all the orders taken embodied a stipulation guaranteeing the price, the plaintiff is obviously not in a position to recover overage based on the stipulated price if, as a matter of fact, the purchasers might properly have objected to the payment of the full price on the ground that the market had declined or was lower than the price mentioned in the orders and invoices. Under the terms of the contract in question it was incumbent on the plaintiff, in order to recover overage, to establish either actual settlements by the customers on a basis that would entitle it to overage, or, if the apples were rejected on account of quality, that overage would have been recoverable under the market conditions had the apples not been rejected. The amount of the judgment thus affected on this record is $567.20. The order of this court is that upon the filing of a remittitur of $567.20, the judgment is affirmed; otherwise, that the judgment be reversed and a new trial granted. In any event, the appellant will recover costs on this appeal.
ChbistiaNsoN and Bronson, JJ., concur.